PER CURIAM.
Plaintiff'sued to recover upon a promissory note in the amount of $125, and 'duly levied an attachment on certain personal property of the defendants in .aid thereof. Defendants secured an order.to show cause why the attachment should not be vacated and dissolved. Numerous affidavits and counter affidavits were filed, and the matter orally presented to the learned circuit judge, who, after hearing and consideration, entered an order denying the motion to dissolve the attachment. From that order defendants have appealed. . ...
*105The only question is whether the facts presented by this record are sufficient to sustain the attachment and to justify the order refusing to dissolve the same.
We are of the opinion that the facts are sufficient, and that there is no prejudicial error in the record, and the order appealed from is hereby affirmed.
MISER, C., sitting in lieu of BROWN, J., absent.
BfURCH, J., not sitting.